                        Case 19-11466-KG     Doc 515-1   Filed 08/19/19   Page 1 of 2



                                                 Exhibit A


                        (August 6, 2019 Email from Nicholas A. Wasdin to Mark Minuti)




35786452.2 08/19/2019
                        Case 19-11466-KG         Doc 515-1          Filed 08/19/19   Page 2 of 2


  Minuti, Mark

 From:                                 Wasdin, Nick <nick.wasdin@kirkland.com >
 Sent:                                 Tuesday, August 06, 2019 9:08 PM
 To:                                   Minuti, Mark; Pesce, Gregory F.; *Ijones@pszjlaw.com
 Cc:                                   Hampton, Jeffrey C.
 Subject:                              RE: Center City Healthcare, LLC, et al.



 **EXTERNAL EMAIL** - This message originates from outside our Firm. Please consider carefully before
 responding or clicking links/attachments.


 Mark,

 Pursuant to our August 2 email exchange, here are lists of witnesses and exhibits we intend to use at the August 9 and
 August 16 hearings, to the extent those hearings are not continued to a later date.

 Witnesses:
     •   David Dawson, Chief Client Officer of Conifer Health Solutions, LLC
     •   Michael Maloney, Senior Vice President of Corporate Development at Tenet Healthcare Corporation

 Exhibits:
     •     Declaration of David Dawson in support of Tenet's and Conifer's motion to compel payment, or, in the
          alternative, lift stay
     •     Declaration of Michael Maloney in support of Tenet's and Conifer's motion to compel payment, or, in the
          alternative, lift stay
    •      The debtors' DIP Budget and DIP Motion
    •      The ASA, TSA and MSA, and related schedules
    •      Invoices sent by Tenet and Conifer pursuant to TSA and MSA
    •      Dispute letters sent by debtors pursuant to the TSA and MSA
    •      Rule 1006 summary of invoices sent pursuant to TSA and MSA, and payment and dispute status re same
    •      Letters from Tenet and Conifer re termination of the TSA and MSA
    •      Letters from Tenet and Conifer re partial payments and extension of termination deadline re TSA and MSA
    •      Dockets re Delaware state court litigation against Tenet
    •      Project Liberty Post-Close Legal Entity Organization Chart, dated December 2017

Tenet and Conifer reserve the right to (a) call any witnesses identified or used by any other party; (b) use any documents
identified or used by any other party; (c) use any documents filed on the bankruptcy docket; (d) use any documents
produced by debtors' witnesses in connection with depositions related to the August 9 and August 16 hearings; and (d)
call additional witnesses or use additional documents in rebuttal. To the extent Tenet and Conifer identify additional
witnesses or documents that may be necessary, we will do our best to promptly identify those additional witnesses and
documents.



Nicholas F. Wasdin

KIRKLAND & ELLIS LLP
300 North LaSalle, Chicago, IL 60654
T +1 312 862 3254 F +1 312 862 2000

nick.wasdinakirkland.com


                                                                1
